     Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 1 of 16 PageID #:4727



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

STATE OF ILLINOIS,                                    )
                                                      )
                        Plaintiff,                    )      Case No. 17-cv-6260
                                                      )
         v.                                           )      Judge Robert M. Dow, Jr.
                                                      )
CITY OF CHICAGO,                                      )
                                                      )
                        Defendant.                    )

                         MEMORANDUM OPINION AND ORDER
                       APPROVING PROPOSED CONSENT DECREE

         For the reasons explained below, the joint motion of Plaintiff State of Illinois and

Defendant City of Chicago to approve the proposed consent decree [107] is granted. Proposed

Intervenor Fraternal Order of Police Lodge No. 7’s motions to stay approval of proposed consent

decree during pendency of appeal [110, 118] are denied as moot. The signed consent decree will

be entered on the docket today as a separate document. The Effective Date of the decree will be

the date on which the Court enters an order appointing the Monitor and the monitoring team. The

Court continues to work with the parties on the monitor selection process and anticipates that it

will be completed no later than March 1, 2019.

I.       Background

         On August 29, 2017, the State of Illinois (“State”) filed this lawsuit against the City of

Chicago (“City”) pursuant to 42 U.S.C. § 1983, the U.S. Constitution, the Illinois Constitution, the

Illinois Civil Rights Act of 2003, the Illinois Human Rights Act, and the parens patriae doctrine.

Through this litigation, the State hopes “to ensure the City enacts comprehensive, lasting reform”

of the Chicago Police Department (“CPD”), the Independent Police Review Authority (“IPRA”),

and the Chicago Police Board (“Police Board”). [1] at 1, ¶ 1. The lawsuit seeks to enjoin the CPD
  Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 2 of 16 PageID #:4728



“from engaging in a repeated pattern of using excessive force, including deadly force, and other

misconduct that disproportionately harms Chicago’s African American and Latino residents.” Id.

at 1, ¶ 2. As evidence of this pattern, the complaint points to reviews of CPD’s policing practices

over the last fifty years, including most recently two separate reports issued by the U.S. Department

of Justice (“DOJ”) (the “DOJ Report”) and Chicago’s Police Accountability Task Force (“Task

Force”) concluding that “CPD has continued to engage in a repeated pattern of using excessive

force and racially discriminatory policing practices.” Id. at 2, ¶ 3; see also id. at 13-29 (detailing

the DOJ Report’s findings).

       The State further contends that CPD’s “policy, custom, or practice of police misconduct”

is reflected in and caused by “the City’s failure to effectively train, supervise, and support law

enforcement officers, and the City’s failure to establish reliable programs to detect and deter officer

misconduct and administer effective discipline.” [1] at 7, ¶ 33. The State asserts that these failures

have created “profound mistrust between many Chicago communities and CPD,” which “reached

its most recent flashpoint in late November 2015, following the release of a videotape depicting

the fatal shooting of Laquan McDonald, a 17-year old African American, by a CPD officer.” Id.

at 2, ¶ 5. According to the State, the City spent approximately $662 million on settlements,

judgments, and outside legal fees for police misconduct cases between 2004 and early 2016.

       The DOJ Report cited by the State acknowledged that the City has announced a number of

reforms to CPD but opined that necessary reforms “will likely not happen or be sustained without

the reform tools of an independent monitoring team and a court order.” [1] at 3, ¶ 10 (quoting the

DOJ Report). The DOJ Report advised that “[a] court-ordered, over-arching plan for reform that

is overseen by a federal judge will help ensure that unnecessary obstacles are removed, and that

City and police officials stay focused on carrying out promised reforms.” Id.



                                                  2
  Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 3 of 16 PageID #:4729



        The State brought this lawsuit in response to the DOJ Report “to obtain injunctive relief

that will finally enable the City to eliminate unconstitutional conduct that has plagued CPD for

decades.” [1] at 4, ¶ 11. The State alleges that it is authorized to bring suit on behalf of the People

of Illinois under the doctrine of parens patriae and the Illinois Human Rights Act, 775 ILCS 5/10-

104(A)(1), to defend its “quasi-sovereign interest in the prevention of present and future harm to

its residents, including individuals who are, have been, or would be victims of the City’s

unconstitutional law enforcement practices.” [1] at 4, ¶ 15 and 5, ¶ 21. The State also seeks to

protect its proprietary interests. According to the complaint, “[m]ultiple persons injured as a result

of excessive force by CPD officers have incurred medical care costs that Illinois has paid for”

through its Department of Healthcare and Family Services (“DHFS”) and Medicaid. Id. at 6, ¶ 29.

        The State’s complaint contains four counts. In Count I, the State alleges that the City and

its agents maintain a policy, custom or practice of using force against persons in Chicago without

lawful justification, in violation of the Fourth Amendment to the United States Constitution and

42 U.S.C. § 1983. Count II alleges that these practices also deprive persons in Chicago of their

rights under Article I, Section 6 of the Illinois Constitution. In Count III, the State alleges that the

City and its agents have violated the Illinois Civil Rights Act of 2003, 740 ILCS 23/5(b), by

engaging in law enforcement practices that have a disproportionate impact on African Americans

and Latinos in Chicago. Finally, Count IV alleges that the City and its agents have violated the

Illinois Human Rights Act, 775 ILCS 5/5-102(C), by engaging in a pattern or practice of

discrimination that denies African Americans and Latinos in Chicago the full and equal enjoyment

of the privileges of the City’s law enforcement services.

        In its prayer for relief, the State seeks a consent decree covering “several substantive reform

areas to address the critical deficiencies at CPD, including departmental policies and practices,



                                                   3
    Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 4 of 16 PageID #:4730



such as use of force, accountability, training, community policing and engagement, supervision

and promotion, transparency and data collection, and officer assistance and support.” [1] at 31, ¶

201. The State requests that the Court appoint an independent monitor to measure and test these

reforms. Id. at 31, ¶ 199.

        Since the lawsuit was filed approximately eighteen months ago, counsel for the State and

the City have engaged in extensive negotiations to arrive at a draft consent decree to present to the

Court. There have been several hundred hours of face-to-face negotiations between the City and

State, as well as more than a dozen settlement conferences with the Court. The State has had a

team of nine attorneys working on the case and has retained a team of six experts who have

conducted site visits, meetings, and interviews with City and CPD personnel. The City likewise

has had numerous lawyers and subject matter experts advising it as the consent decree terms have

been negotiated. All involved have labored hard to reach through negotiation a resolution that is

both more satisfactory and more expeditious than would have been obtainable through contested

litigation.

        The State and City also have engaged in public outreach to obtain the input of community

groups and other stakeholders on the contents of the consent decree. In March 2018, the parties

entered into a memorandum of agreement (“MOA”) with a coalition of community groups

(“Coalition”) that “afford[s] the Coalition certain rights to raise objections and provide input

regarding any consent decree proposed to the Court before the Court decides whether to approve

and enter a final consent decree.” [73] at 5.1 The State held fourteen consent decree community

roundtables “to ensure that interested Chicago residents had a meaningful opportunity to provide

their    input   on     reform     of    CPD.”         “Chicago      Police    Consent     Decree,”


1
 Some of these community groups had commenced litigation of their own against the City and/or members
of the City’s police force alleging unconstitutional policing practices.

                                                 4
    Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 5 of 16 PageID #:4731



http://chicagopoliceconsentdecree.org/ (last visited Jan. 31, 2019).           Through the roundtable

process, the State received more than 6,000 comments on the proposed consent decree from more

than 1,000 participants. Independent of the roundtable, the State collected approximately 1,600

additional comments through its website, e-mail, and in voice messages.

        The State offered the Fraternal Order of Police Lodge No. 7 (“FOP”) the same rights

provided to the Coalition in the MOA, but the FOP declined the offer. 2 Still, since the complaint

was filed, the State’s counsel have had several in-person meetings with the leadership of the FOP

to discuss, among other things, provisions that might be included in the consent decree and have

“sought and obtained input on reform of the Chicago Police Department from CPD officers

through       13      focus      groups.”               “Chicago      Police      Consent        Decree,”

http://chicagopoliceconsentdecree.org/ (last visited Jan. 31, 2019). On June 6, 2018, the FOP filed

a motion to intervene in the lawsuit. On August 16, 2018, the Court issued a twenty-five page

memorandum opinion and order [88] denying the FOP’s motion. See State of Illinois v. City of

Chicago, 2018 WL 3920816 (N.D. Ill. Aug. 16, 2018). On January 2, 2019, the Seventh Circuit

affirmed the Court’s ruling. See State of Illinois v. City of Chicago, — F.3d —, 2019 WL 74366

(7th Cir. Jan. 2, 2019). Although the FOP does not have party status in this litigation, it has

provided extensive briefing and written comments and several of the individuals who testified at

the public hearing described below identified themselves as FOP members.


2
  The FOP is the “exclusive representative for the purpose of negotiating with the City of Chicago for
wages, hours and working conditions of Chicago police officers pursuant to Sections 3 and 7 of the Illinois
Public Labor Relations Act, (‘IPLRA’).” [51] at 1 (citing 5 ILCS 315/3 and 7). As such, it “has the right
to bargain collectively and negotiate in good faith with the City of Chicago with respect to wages, hours
and other conditions of employment, to bargain about matters that may be covered by other laws that pertain
in part to a matter affecting wages, hours and other conditions of employment, and to enter into collective
bargaining agreements containing causes which either supplement, implement or relate to the effect of such
provisions in other laws.” Id. at 5. The most recent collective bargaining agreement (“CBA”) between the
FOP and the City has a term of July 1, 2012, to June 30, 2017, but remains in full force and effect during
the negotiation of a successor agreement.

                                                    5
     Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 6 of 16 PageID #:4732



          On July 27, 2018, the State and City released a draft consent decree for public review. The

232-page, 697-paragraph initial public draft covered a broad range of topics, including community

policing; impartial policing; crisis intervention; use of force; recruitment; hiring and promotion;

training; supervision; officer wellness and support; accountability and transparency; data

collection, analysis and management; and implementation, enforcement and monitoring. The draft

consent decree also acknowledged that the City is subject to several CBAs into which it has entered

with the FOP and other police officers’ unions. In particular, paragraphs 686 and 687 of the draft

consent decree provided:

          686. The Parties acknowledge the City has entered into four collective bargaining
          agreements effective July 1, 2012 (individually, and collectively, the “CBAs”) with
          unions representing sworn police officers (“Unions”). The Parties further
          acknowledge that the City and the Unions are currently negotiating successor
          agreements to the CBAs (“Successor CBAs”). The Parties further acknowledge that
          the Unions and the City have certain rights and obligations under the Illinois Public
          Labor Relations Act, 5 ILCS 315 (“IPLRA”) and that the IPLRA contains
          provisions for the City and the Unions to enforce their respective rights and
          obligations, including a process, set forth in Section 14 of the IPLRA and Section
          28.3 of the current CBAs, for resolving bargaining impasses between the City and
          the Unions over issues subject to a bargaining obligation under the IPLRA
          (“Statutory Impasse Resolution Procedures”).

          687. Nothing in this Consent Decree is intended to (a) alter any of the CBAs
          between the City and the Unions; or (b) impair or conflict with the collective
          bargaining rights of employees in those units under the IPLRA. Nothing in this
          Consent Decree shall be interpreted as obligating the City or the Unions to violate
          (i) the terms of the CBAs, including any Successor CBAs resulting from the
          negotiation process (including Statutory Impasse Resolution Procedures) mandated
          by the IPLRA with respect to the subject of wages, hours and terms and conditions
          of employment unless such terms violate the U.S. Constitution, Illinois law or
          public policy, or (ii) any bargaining obligations under the IPLRA, and/or waive any
          rights or obligations thereunder. In negotiating Successor CBAs and during any
          Statutory Resolution Impasse Procedures, the City shall use its best efforts to secure
          modifications to the CBAs consistent with the terms of this Consent Decree, or to
          the extent necessary to provide for the effective implementation of the provisions
          of this Consent Decree.3



3
    The corresponding paragraphs in the final decree containing the “carve out” language are 710 and 711.

                                                      6
  Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 7 of 16 PageID #:4733



       The parties invited interested persons and entities to provide comments on the draft consent

decree by August 17, 2018. That process yielded nearly 1,700 further comments and suggestions

on a wide range of topics.     After reviewing those comments, the parties made additional

substantive revisions to the initial public draft consent decree and, on September 13, 2018,

submitted a motion for court approval [107] of the final 236-page, 799-paragraph proposed decree.

       The parties also requested a fairness hearing on the proposed decree. In granting that

request, the Court provided a time frame within which members of the public could submit written

comments and heard from 96 speakers during a two-day public hearing in late October. More than

500 individuals or groups availed themselves of the opportunity to file written comments, all of

which are available on the Court’s public docket. Since the public hearing, the Court has received

and reviewed additional briefing from the parties and the FOP addressing in considerable detail

the oral and written comments submitted in connection with the fairness hearing. The commenters

have provided thoughtful observations about the issues raised in the proposed decree from a wide

range of perspectives.

       The final decree that the Court approves today thus represents the culmination of an

enormous undertaking by the parties and the thousands of others who have participated in the wide

range of opportunities for community input. The comments generally have favored entry of the

decree. Many supporters of the decree think it does not go far enough, but they recognize that

there will be opportunities to reshape the decree in the years to come. To be sure, some groups—

most notably, the FOP and the U.S. Department of Justice—have urged the Court to reject the

decree. The Court has given careful consideration to all of the briefs and comments concerning

the proposed decree, as well as the oral presentations during the public hearing. Many commenters

have provided constructive feedback on specific provisions of the decree. The parties have made



                                                7
      Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 8 of 16 PageID #:4734



countless revisions to their drafts to take into account this input, and indeed the final wording of

the decree has been tweaked even within the past week. Although the Court declines the requests

of those commenters who have urged further court-mandated revisions to the parties’ final draft

prior to approval, it has made special note of several suggestions that are worthy of continued

attention and study.

          As explained below, on balance, the Court concludes that the proposed decree satisfies the

governing legal standards and therefore should be entered. While the decree is not perfect, it is an

important first step toward needed reforms of the Chicago Police Department and its policies—

and, indeed, includes many provisions that the CPD itself welcomes. In the coming weeks,

months, and years, the Court will work closely with the Monitor, the parties, and the people of

Chicago to secure and maintain compliance with the terms of the decree with an eye toward

ultimately terminating the decree upon a finding of substantial compliance.

II.       Legal Standard

          The Supreme Court has observed that a consent decree is “primarily a means by which

parties settle their disputes without having to bear the financial and other costs of litigating.” Local

No. 93, Int’l Ass’n of Firefighters, AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 528 (1986).

At the outset of this case, the parties took heed of the opportunity to avoid expensive and protracted

litigation of the myriad challenging issues raised in the complaint, opting instead to negotiate the

decree that is now before the Court for final approval. Those negotiations have taken considerable

time and effort, and the Court can attest that they have been difficult at times because of the

complexity of the issues and the diversity of strongly-held opinions on how they should be

resolved. Yet, after almost a year and half, the parties have arrived at what they consider to be a

satisfactory compromise.



                                                   8
  Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 9 of 16 PageID #:4735



       When asked to approve a proposed consent decree, the district court must determine

whether the “proposed decree is lawful, fair, reasonable, and adequate.” E.E.O.C. v. Hiram Walker

& Sons, Inc., 768 F.2d 884, 889 (7th Cir. 1985). In making this determination, the Court may

assess the strength of the plaintiff’s case compared to the settlement terms; the likely complexity,

length, and expense of litigation; the opinion of competent counsel; the amount of opposition to

the settlement among affected parties; and the stage of the proceedings and amount of discovery

completed at the time of the settlement. Isby v. Bayh, 75 F.3d 1191, 1199 (7th Cir. 1996); see also

Hiram Walker, 768 F.2d at 889. In the final analysis, the court must satisfy itself that “the decree

is consistent with the Constitution and laws, does not undermine the rightful interests of third

parties, and is an appropriate commitment of the court’s limited resources.” Kasper v. Bd. of

Election Comm’rs of the City of Chicago, 814 F.2d 332, 338 (7th Cir. 1987). Because “[t]he

essence of [a consent decree] is compromise” (Hiram Walker, 768 F.2d at 889), courts “do not

focus on individual components of the settlements, but rather view them in their entirety in

evaluating their fairness” (Isby, 75 F.3d at 1199). Finally, in the absence of contested issues, “[t]he

district court should refrain from resolving the merits of the controversy or making a precise

determination of the parties’ respective legal rights.” Hiram Walker, 768 F.2d at 889.

III.   Discussion

       As the City has observed, the proposed consent decree is a “court-enforceable reform plan

that comprehensively and fairly addressed allegations of unconstitutional policing raised both in

the State’s complaint and by community members in similar lawsuits.” [681] at 1. A significant

number of the provisions enjoy widespread—and perhaps unanimous—support among the many

interested constituencies. For example, the FOP has acknowledged the “substantial benefits” of

community policing, training, mental health support and counseling and crisis intervention for



                                                  9
 Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 10 of 16 PageID #:4736



police officers. [156] at 2. These provisions, and others, will provide much needed additional

resources for the officers who perform the always challenging and often dangerous work of

keeping Chicagoans safe. Other provisions that have been roundly endorsed provide, for the first

time, comprehensive guidance on police interactions with persons with disabilities and transgender

individuals. Overall, the decree aims to ensure that the critically important job of policing in

Chicago is done fairly, transparently, and without bias, affording dignity to those who are served

and protected and proper guidance, training, and support for the women and men who comprise

the police force.

       To be sure, some provisions have been criticized, either as too strict or too lax. The Court

will discuss some of these objections below. But, on balance, the vast majority of public

commenters have endorsed the vast majority of the decree’s provisions—and many who think the

decree should go further are content to accept the decree as it is and leave additional progress to

future developments. The Court agrees with that approach. The decree takes an important step

forward in the City of Chicago’s ongoing efforts to repair the damaged relationship between its

police department and members of the community whom the department serves and protects. But

it is a beginning, not an end.

       It is vitally important to call attention not only to what the consent decree is, but also to

what it is not. The consent decree is not a panacea, nor is it a magic wand. Most notably, there is

neither an admission of liability by the City, CPD, or any other entity, nor any finding by the Court

of any unconstitutional, illegal, or otherwise improper activity or conduct. As a consequence, the

Court’s ongoing authority lies largely in contract enforcement rather than in fashioning remedies

for violations of federal law. Many of the reforms called for under the decree will need to be

negotiated between the City and the unions representing CPD captains, lieutenants, sergeants, and



                                                 10
 Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 11 of 16 PageID #:4737



officers. While the City is obligated to use “best efforts” to achieve compliance, there is no

guarantee of immediate success at the bargaining table. To be sure, as recent events have shown,

the desire to terminate a decree and end court oversight can provide a strong incentive to reach

agreement on the matters that will demonstrate compliance. See Gautreaux v. Chicago Housing

Authority, No. 66-cv-1459, Docket Entry 824 (N.D. Ill. Jan. 23, 2019) (order approving final

settlement 53 years after litigation commenced); Shakman v. County of Cook, No. 69-cv-2145,

Docket Entry 6078 (N.D. Ill. Oct. 31, 2018) (order terminating federal oversight of county hiring

practices 49 years after litigation commenced). But the Court’s ability to order progress on these

issues is limited. See State of Illinois v. City of Chicago, 2019 WL 74366, at *7 (7th Cir. Jan. 2,

2019) (explaining that consent decrees can alter the state law rights of third parties “only where

the change is necessary to remedy a violation of federal law” and noting that “no finding of

necessity” has been made in this case).

       These observations provide a useful segue into a discussion of the FOP’s principal point

of contention with the decree, and its stated rationale for seeking to intervene in this lawsuit—

namely, its belief that the draft consent decree will impair CBA rights and displace protections

provided by Illinois statutes. Both this Court and the Seventh Circuit have acknowledged at least

the potential for conflict between the decree and the CBA and state law. Nevertheless, the courts

have agreed that “the Lodge’s rights are protected” (State of Illinois, 2019 WL 74366, at *6) on

multiple levels.

       To begin, as noted above, the “carve-out language” expressly confirms that “[n]othing in

this Consent Decree shall be interpreted as obligating the City or the Unions to violate ... the terms

of the CBAs ... with respect to the subject of wages, hours, and terms and conditions of

employment unless such terms violate the U.S. Constitution, Illinois law or public policy.” The



                                                 11
    Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 12 of 16 PageID #:4738



Seventh Circuit has concluded that this “language speaks for itself” and that “[r]ead as a whole,

[it] makes clear that the parties do not intend for the consent decree to be interpreted as impairing

CBA rights.” State of Illinois, 2019 WL 74366, at *6. The unions representing CPD sergeants,

lieutenants, and captains have recognized the same point, noting that the “Court’s accurate

interpretation of the carve out language will protect the Unions from any attempt by the City to

compel these [collective bargaining] Units to accept provisions of this decree which conflict with

existing rights whether those rights arise out of the current CBAs or state law.” [639] at 7.

          In addition, as this Court noted and the Seventh Circuit reaffirmed, wholly apart from the

carve-out provision, “existing law already provides protections for the Lodge.” State of Illinois,

2019 WL 74366, at *6. Among other things, “consent decrees ‘may not alter collective bargaining

agreements without the union’s assent.’” Id. (quoting People Who Care v. Rockford Bd. of Educ.

Sch. Dist. No. 205, 961 F.2d 1335, 1337 (7th Cir. 1992)). Nor can litigants “agree to disregard

valid state laws.” Id. In other words, because “[c]onsent decrees are fundamentally contracts,”

the parties to those decrees—here, the State of Illinois and the City of Chicago—“‘may not impose

duties or obligations on a third party’”—such as the Lodge—“‘without that party’s agreement.’”

Id. (quoting Firefighters Local 93 v. Cleveland, 478 U.S. 501, 529 (1986)).

          Given these controlling legal concepts, the Seventh Circuit rejected the FOP’s concern that

the language indicating that the decree may displace CBA provisions if they “violate the U.S.

Constitution, Illinois law or public policy” swallows the rule. As the court of appeals explained,

“[t]he parties negotiate and the district court considers the consent decree against this background

law, which protects the Lodge even if ¶ 6874 contains ambiguities. Simply put, a consent decree

cannot accidentally eliminate the rights of third parties.” State of Illinois, 2019 WL 74366, at *6.



4
    As noted above, ¶ 687 of the draft is now ¶ 711 in the final decree.

                                                       12
    Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 13 of 16 PageID #:4739



If the parties try to interpret the decree in a way that the Lodge believes violates CBA rights, the

Lodge can avail itself of normal remedies for CBA violations. See W.R. Grace & Co. v. Local

Union 759, Intʹl Union of United Rubber, Cork, Linoleum & Plastic Workers of Am., 461 U.S. 757,

770 (1983) (affirming the enforcement of an arbitration award for violating the CBA, even though

a settlement agreement required the company’s violation). And, as this Court has emphasized, it

“is obligated to uphold the applicable law in resolving any real conflicts between the proposed

decree and any existing or future contracts.” State of Illinois, 2018 WL 3920816, at *8.

        With this understanding of the law, the Seventh Circuit concurred in this Court’s

assessment that the FOP’s “assertion of prejudice is largely speculative.” State of Illinois, 2019

WL 74366, at *7. As the court of appeals further explained, “[a]s things stand now, the consent

decree cannot impair the CBA or state law rights enjoyed by Chicago police officers. That will

change only if the district court concludes that federal law requires the abrogation of those rights.

Even then, the abrogation must be narrowly tailored.” Id. These principles constitute law of the

case and thus will control the resolution of any tangible conflicts over CBA rights going forward. 5

        In its recent filings, the FOP identifies a number of areas in which it sees potential conflicts.

The parties vigorously dispute these purported conflicts and have offered a detailed and spirited

rebuttal of the FOP’s arguments. Consistent with the Seventh Circuit’s guidance, the Court

declines to rule on the scope of these potential conflicts at this time. As the City and the FOP

negotiate a successor to the now-expired CBA, they will bargain in the shadow of all the applicable

law, including the court of appeals’ exposition of the relationship between this consent decree and

the parties’ pre-existing contractual and state law rights and obligations. The briefing to date will

aid the contracting parties as they attempt to reach agreement. If that process yields actual


5
 This lengthy exposition of the law, which is binding on the parties, obviates the need for any revisions to
¶ 711, as the FOP has requested [see 693].

                                                    13
 Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 14 of 16 PageID #:4740



conflicts—rather than speculative ones—the parties may pursue all available avenues of relief (see

State of Illinois, 2019 WL 74366, at *6), including bringing their disputes to this Court where

appropriate.

          Two additional objections to the consent decree warrant brief discussion.          A few

commenters have questioned whether the parties to this litigation have a genuine case or

controversy sufficient to invoke the jurisdiction of the federal courts. One commenter illustrated

the point with a photograph of the Attorney General, the Mayor of Chicago, and the Superintendent

of the CPD that ran in a local newspaper on the date that the lawsuit was filed. See [189]. This

raises a good question—and one that the Court raised as well with the parties during settlement

discussions after the initial status hearing in the case in October 2017. Since that time, however,

the Court has met with the parties on more than a dozen occasions for settlement discussions,

during which they brought disputed issues to the table in good faith efforts to reach resolution.

While those discussions always have been professional, they have demonstrated many

fundamental disagreements between the two sides on some of the most controversial aspects of

the proposed decree. Suffice to say that while the Court shared this commenter’s skepticism at the

outset of the case, the litigation has unfolded in a manner that confirms the true adversary nature

of this case. And the Court has previously addressed why the parens patriae doctrine confers

standing on Plaintiff to pursue the relief that has culminated in the presentation of a final consent

decree.     State of Illinois, 2018 WL 3920816, at *9 (citing, inter alia, Commonwealth of

Pennsylvania v. Porter, 659 F.2d 306, 314-17 (3d Cir. 1981) (en banc)).

          Other commenters have focused on the financial burden of the decree going forward, as

evidenced by the $2.85 million maximum annual budget for the monitoring team. This is a large

expenditure of public money by any measure. Yet is is a tiny fraction of what the City has spent



                                                 14
 Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 15 of 16 PageID #:4741



paying out judgments and settlements, not to mention lawyers (both outside and inside counsel),

for civil rights litigation over the past few decades. See [158] at 9. Indeed, had a monitoring team

been billing the City at the rate of $2.85 million per year since 1790, when Jean Baptiste Point du

Sable first set up camp at the mouth of the Chicago River, the total bill of $652.65 million would

not equal the City’s litigation-related payouts in civil rights actions since 2004. The monitoring

team will bring a wealth of experience in dealing with the wide-range of issues encompassed

within the decree. The team will work with the Court, the parties, and their constituent groups

throughout the City to secure compliance with the decree’s goals and objectives—and perhaps

reduce the City’s litigation costs—for as long as it takes to accomplish them. See Zachary A.

Powell, Michele Bisaccia Meitl & John L. Worrall, “Police Consent Decrees and Section 1983

Civil Rights Litigation,” Research Article, 16 CRIMINOLOGY & PUBLIC POLICY, Issue 2 (2017)

(research study of 23 police department consent decrees between 1990 and 2013 concluding that

the “consent decree process may contribute to a modest reduction” in civil rights lawsuits).

       As noted above, the Court is under no illusion that this will be an easy process. It took a

long time to get to this place, and it may take a long time to get out of it. With that said, there are

good reasons to think that the conditions and incentives may be in place to start making progress

right away. As the Department of Justice has stressed, the parties “have already begun to take

crucial and laudable steps to improve the CPD’s compliance with federal law and protect the rights

of its citizens.” [160] at 10. The surge in violent crimes and homicides in 2015 and 2016 has been

reversed in 2017 and 2018. See, e.g., Ames Grawert & Cameron Kimble, “Crime in 2018: Updated

Analysis,” BRENNAN CENTER FOR JUSTICE AT NYU LAW SCHOOL, Table 2 (Dec. 12, 2018) (noting

a decrease of more than 18% in the 2018 murder rate in Chicago as compared to 2017), available

at https://www.brennancenter.org/sites/default/files/publications/2018_09_CrimeUpdate_V2.pdf



                                                  15
 Case: 1:17-cv-06260 Document #: 702 Filed: 01/31/19 Page 16 of 16 PageID #:4742



(last visited Jan. 31, 2019). The federal government has committed to adding new resources in its

ongoing partnership with local law enforcement to bring violent criminals to justice and make our

community safer. See [160] at 2 (announcing the addition of five new federal prosecutors in

Chicago to establish a Gun Crimes Prosecution Team in the Northern District of Illinois). The

trials of the CPD officers charged with criminal offenses relating to the fatal shooting of Laquan

McDonald have recently concluded, providing some measure of closure to a very difficult period

in the City’s history. And within a month’s time a monitoring team will be in place, providing a

wide range of expert resources to assist the parties in making and tracking progress across the full

panoply of issues addressed in this decree. Some of those issues have garnered a great deal of

attention. See, e.g., Bill Ruthhart, “Chicago cops to document every time they point a gun at

someone as part of CPD overhaul deal, sources say,” CHICAGO TRIBUNE (Sept. 6, 2018). Others

bring immediate resources to growing crises. Leah Hope, “Officer suicides spur Chicago police

effort to break mental health stigma,” available at https://abc7chicago.com/health/officer-suicides-

spur-cpd-effort-to-break-mental-health-stigma/4881794/ (Dec. 11, 2018) (last visited Jan. 31,

2019). The State of Illinois and the City of Chicago have entered into this consent decree with the

goal of using it as a vehicle for solving the common problems identified in the complaint in a

manner that defuses tension, respects differences of opinion, and over time produces a “lawful,

fair, reasonable, and adequate” result for everyone involved. Let us begin.




Dated: January 31, 2019                              _________________________________
                                                     Robert M. Dow, Jr.
                                                     United States District Judge




                                                16
